Citation Nr: 1448095	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to higher initial disability ratings for bilateral foot disabilities (to include pes planus and callouses), evaluated as zero percent (noncompensable) disabling for the period from July 1, 2006, through September 9, 2012; and evaluated as 10 percent disabling from September 10, 2012.

2.  Entitlement to a higher initial disability rating for a right knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial, compensable disability rating for hemorrhoids.

4.  Entitlement to an initial, compensable disability rating for hammertoes deformity of the right fifth toe.

5.  Entitlement to an effective date earlier than June 24, 2011, for the award of service connection and compensation for right lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty years on active duty from April 1986 to June 2006.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the RO that, in pertinent part, granted service connection for bilateral foot disabilities (to include pes planus and callouses) evaluated as 0 percent (noncompensable) disabling; for a right knee strain evaluated as 10 percent disabling; for hemorrhoids evaluated as 0 percent (noncompensable) disabling; and for hammertoes deformity of the right fifth toe evaluated as 0 percent (noncompensable) disabling-each becoming effective July 1, 2006.  The Veteran timely appealed for higher initial ratings.

In August 2013, the RO increased the disability evaluation to 10 percent for bilateral foot disabilities (to include pes planus and callouses), effective September 10, 2012.  Because higher evaluations are available for bilateral foot disabilities (to include pes planus and callouses) both prior to and as of September 10, 2012; and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran testified during a hearing before the undersigned in Washington, D.C.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that she is unable to perform some work activities due to her service-connected disabilities, she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record.

The issues of higher initial disability ratings for bilateral foot disabilities (to include pes planus and callouses), for a right knee disability, and for hemorrhoids; and the issue of an earlier effective date for right lower extremity radiculopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the rating period, the Veteran's hammertoes deformity has been manifested by painful motion and tenderness involving more than the right fifth toe; X-ray evidence of arthritis of minor group joints has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial 10 percent, but no higher, disability evaluation for hammertoes deformity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.44, 4.45, 4.57, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5282, 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran's claim arises from her disagreement with the initial evaluation assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to the claim decided for a higher initial disability rating have been obtained, to the extent possible.  The RO provided the Veteran with an appropriate VA (contract) examination, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since she was last examined.  The Board finds the examination report to be thorough and adequate upon which to base a decision with regard to the decided claim.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection has been established for hammertoes deformity of the right fifth toe.  The Veteran's hammertoes deformity is initially rated as 0 percent (noncompensable) disabling under Diagnostic Code 5282.  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is also competent to report symptoms of foot pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment and daily activities.

Service treatment records reflect that the Veteran had complained of pain over her right fifth toe of three weeks' duration, and believed that her boots fitted too tightly.  There was tenderness to palpation.  The assessment was hammertoes deformity of the right fifth toe.

During an August 2007 VA (contract) examination, the Veteran described the pain as occurring six times per week and lasting for eight hours each time.  The pain was localized and sharp, and elicited by standing and relieved by elevating the feet.  At the time of pain, the Veteran functioned with medication.  Examination revealed that the Veteran has hammertoes on the right, including the fifth toe.  

In September 2008, the Veteran described pain when walking as an ongoing problem.

During a September 2012 VA examination, the Veteran reported the onset of symptoms in April 1986; and that the condition began in boot camp with increased swelling and pain, and sometimes bleeding.  The condition had worsened, and did not affect the large toe joint area of the right foot.  The examiner indicated that hammertoes did affect the right little toe, and that the Veteran had pain on walking.  X-rays were negative.

In July 2014, the Veteran testified that she did not walk further than ten minutes without having to rest her feet and take her foot out of her shoe, and stretch her toe.  She testified that she had trouble wearing shoes, particularly dress shoes.  She also testified that she had to wear a larger size; and that when she removed her shoe, her toe was inflamed and red.  She testified that, while the other toes wiggled, the right fifth toe did not move at all.

Rating Criteria 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A noncompensable rating is warranted for hammertoes of single toes.  A 10 percent rating is assigned when there are hammertoes of all toes of the foot without claw foot. 38 C.F.R. § 4.71a, Diagnostic Code 5282.

Alternatively, ratings for foot disability are available for metatarsalgia (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), and malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283).

Pursuant to Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent rating requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation.  A 40 percent evaluation requires that the residuals be so severe as to result in actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases of ankylosis of the subastragalar or tarsal joint in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness of bilateral foot (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use of the feet, or definite tenderness with dorsiflexion of the great toe and some limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5276, 5277, 5278.  Higher ratings are contemplated in cases of marked deformity of the feet.

Evaluation

Here, throughout the rating period, the Veteran has consistently reported pain in her right fifth toe.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

That notwithstanding, the Court has also determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2013).  To the extent that the Veteran has reported daily pain in her feet with walking, and prolonged standing, her statements are deemed credible and probative.  Accordingly, a 10 percent evaluation is warranted.  The overall evidence does not, however, reflect a moderately severe injury to warrant a 20 percent rating under Diagnostic Code 5284.  Nor is she service-connected for metatarsalgia, severe or post-operative hallux valgus, hallux rigidus, or malunion or nonunion of tarsal or metatarsal bones; therefore, those diagnostic codes are not applicable.  

While the rating schedule does not afford a compensable disability rating for either ankyloses or limitation of motion of a unilateral fifth toe, the Board reasonably infers that more than the right fifth toe has been affected by the Veteran's hammertoes deformity.  The Board finds credible, competent, and probative the Veteran's reports of pain on use.  Accordingly, a 10 percent evaluation, but no higher, is warranted for painful motion based on noncompensable limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Doubt has been resolved in the Veteran's favor in assigning the 10 percent evaluation; however, the evidence, including her statements, does not show that any higher evaluation is warranted. Here, 10 percent is the maximum rating for a hammertoes deformity under Diagnostic Code 5282.  Moreover, moderately severe disability as a result of the service-connected disability is not shown.  Her complaints of pain on walking are contemplated by the currently assigned 10 percent rating and neither a separate rating nor a higher rating are warranted.

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected hammertoes deformity of the right fifth toe are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for a foot disability.  In this case, comparing the Veteran's disability level and symptomatology for the disability alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the newly assigned rating is adequate.  In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication of an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for consideration for extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Accordingly, an initial 10 percent, but no higher, disability rating for a hammertoes deformity is warranted throughout the rating period.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

An initial 10 percent disability evaluation for hammertoes deformity is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Bilateral Foot Disabilities (to Include Pes Planus and Callouses) 

The report of a July 2007 VA (contract) examination reflects the presence of pes planus.  The report of a September 2012 VA foot examination reflects pes cavus (claw foot).  The report of a September 2012 VA skin disease examination reveals a medical history of bilateral foot callouses; examination revealed callouses on both feet with mild tenderness. 

In July 2014, the Veteran testified that at least once a week she got a professional pedicure, in part, to remove callouses from the bottom of her feet to avoid buildup.  She testified that callouses were right on the ball of each foot, as well as on the toes and in the creases.  The Veteran also testified that callouses grew back quickly and were quite painful, and did not allow her shoes to fit properly; and were painful since active service.  

The Veteran's representative also contended that a separate, compensable rating should be established for the Veteran's pes planus.

Under these circumstances, VA cannot rate the service-connected bilateral foot disabilities (to include pes planus and callouses) without further medical clarification.

Right Knee Disability

MRI scans conducted of the Veteran's right knee in June 2004 had revealed small joint effusion with tiny Baker's cyst; either anterior cruciate ligament strain or partial tear, with chronic strain of the posterior cruciate ligament; and mild tricompartmental osteoarthritis.  At that time the Veteran declined surgery and underwent physical therapy to strengthen her right knee.  

VA examination of the Veteran's right knee in July 2007 revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The examiner noted slight instability on testing of the medial and lateral collateral ligaments of the right knee.  X-rays were within normal limits.  Objective findings included pain on full range of motion of the right knee.

The report of a September 10, 2012 VA examination reflects complaints of worsening right knee pain.  The Veteran reported flare-ups that prevented leg bending, swelling, extreme pain, knee popping, and stiffness. The examiner found no functional loss, and no tenderness or pain to palpation for joint line or soft tissues of the right knee.  Motor strength testing was normal.  Joint stability tests were normal.  X-rays were negative.

With regard to the meniscus condition of the right knee, the September 2012 examiner noted a meniscal tear with frequent episodes of joint "locking," joint pain, and joint effusion; and that the Veteran used no assistive devices.  The examiner indicated that the diagnosis of meniscal tear was unrelated to the diagnosis of right knee strain.

In July 2014, the Veteran testified that her right knee continued to lock, and that she had to stand on most days and walk in order to get some movement in the leg and avoid stiffness.  She testified that her right knee locked and gave way, and that she walked predominantly and wore a knee brace; and that she always had swelling.  The Veteran also testified that she fell twice coming down stairs.

While the September 2012 examiner had set apart the diagnosis of meniscus tear from the diagnosis of a right knee strain, the examiner did not distinguish between symptoms pertaining to the Veteran's service-connected right knee disability and meniscus symptoms.  Accordingly, VA cannot rate the service-connected right knee disability without further medical clarification.

Hemorrhoids 

The report of a September 2012 VA examination reflects that the Veteran reported recurrent symptoms of hemorrhoids since 2001.  The examiner characterized Veteran's hemorrhoids as mild or moderate, and as "inflamed somewhat bleeding." 
 
In July 2014, the Veteran testified that she had exacerbations of hemorrhoids about three times per month, and that they lasted about four days.  She testified that the hemorrhoids will retract, but stay enlarged; and that she did a lot of sitz baths and watched her diet.  She testified that sitting on an inflatable donut often triggered her sciatica.

In light of the Veteran's testimony, the Board finds that a contemporaneous and thorough VA examination is required to clarify the nature and extent of the Veteran's service-connected disability.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

The Board reminds the Veteran that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence).  

Earlier Effective Date

In October 2012, the RO granted service connection for right lower extremity radiculopathy; and assigned a 20 percent disability evaluation, effective June 24, 2011.  Correspondence submitted by the Veteran in November 2012 has been accepted by the Board as a notice of disagreement (NOD) with the effective date assigned.  [Parenthetically, the Board notes that the Veteran mistakenly identified the issue in the NOD although she did reference the June 2011 effective date; and that she clarified the issue on appeal at the July 2014 hearing.]

The RO has not resolved the notice of disagreement to the Veteran's satisfaction, nor has it issued a statement of the case concerning the effective date assigned for right lower extremity radiculopathy.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, for evaluation of the service-connected bilateral foot disabilities (to include pes planus and callouses).  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file.

Specifically, the examiner should report the size and area of the callouses on each foot; whether they are characteristic of pes planus; and whether they are unstable or painful.  Any limitation of motion or instability, or other resulting impairment should also be noted.  

In addition, the examiner should render specific findings for each foot with respect to the existence and extent (or frequency, as appropriate) of:  weight bearing line over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet and whether such is accentuated; marked deformity (pronation, abduction); indications of swelling on use; characteristic callosities; marked inward displacement; severe spasm of the tendo Achilles on manipulation; extreme tenderness of plantar surfaces of the feet; and whether use of orthopedic shoes or appliances improves the condition.

In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected bilateral foot disabilities (to include pes planus and callouses) from those of other foot conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall bilateral foot impairment.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2. Afford the Veteran an appropriate VA examination for evaluation of the service-connected right knee disability. All appropriate tests should be conducted. The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should specify the degrees of flexion and extension for the right knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination, to include any additional limitations on flare-ups, should be expressed in terms of degrees of additional limited motion.  If such is not feasible, the examiner should explain why.  

The examiner should also specifically identify all meniscus symptoms and should address whether such symptoms are a manifestation of, or a progression of, the service-connected right knee disability.  The examiner should provide a complete explanation for the conclusion.

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the service-connected right knee disability from those associated with any other disability of the right knee.  If it is not medically possible to do so, the examiner should clearly so state, and indicate that the findings pertain to overall right knee disability.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule. It is therefore important that the examiner furnish the requested information.

3.  Afford the Veteran an appropriate VA examination, for evaluation of the service-connected hemorrhoids.  All 
appropriate tests should be conducted. 

The examiner should specify whether the disability is manifested by large or thrombotic hemorrhoids, whether the hemorrhoids are irreducible, whether there is excessive or redundant tissue, or whether there is any indication that 
the service-connected disability is productive of frequent recurrences.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule. It is therefore important that the examiner furnish the requested information.

4.  Issue a SOC with regard to the effective date assigned for right lower extremity radiculopathy.  This SOC must set forth the Veteran's rights and responsibilities in perfecting an appeal.  The Board will further consider this issue only if a timely substantive appeal is received in response to the SOC.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims (higher initial ratings for bilateral foot disabilities (to include pes planus and callouses), for a right knee disability, and for hemorrhoids) on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and her representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


